Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
In response to the required Species Election, Applicant has selected Species A: (claims 3-5). 
Applicant also traverses that Species A and B, “both the single-ended differential amplifier and the double-ended differential amplifier also indicates these claims belong to the same search field”, and requested the restriction on species B be withdrawn. However, claim 1 (and hence its dependent claims) are rejected under 35 U.S.C. 112(b) indefiniteness rejection (explained in Claim/Specifications Rejections section below), and the claimed conversion module needs to be corrected to a circuit (instead of a module). Dependent claims 3 and 6 must refer to claim 2 and must further limit the claim, such that the claimed conversion “module” in claim 2 can only be a circuit, such as a single-ended differential amplifier, or a double-ended differential amplifier, instead of being both. As a result, claims 3 and 6 are mutually exclusive. The request to withdraw Species B from restriction is respectfully declined.
In virtue of this communication, claims 1-5 are currently pending in the instant application. 

Claim/Specifications Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 1 and 2 limitation, “a first drive module”, “a conversion module”, “a processing module”, “a control module” and “a first suppression module”, invokes 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as at least the supporting diagrams in Figs. 1-3 (along with other figures with module blocks), fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function “configured to charge a first capacitor”, “configured to perform charge conversion processing”, “configured to determine a capacitance change”, “configured to control the first suppression module”, “configured to suppress an interference signal”, respectively. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claims limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim 1 (and Application Specification) is further rejected as the claim language and Application Specification contains the subject matter, in part, “the first drive module being configured to charge a first capacitor to be detected”. As the detection of the first capacitor will take place in the future, it is unclear how it can be charged by the first drive module at present. Clarification is requested. 
Claim 2 is rejected as the claim language contains the subject matter “... the conversion module is connected to a common mode voltage and/or is connected to other circuits that is configured to equivalently generate the common mode voltage”. Based at least on Figs. 3-6, Vcm is an input to the differential amplifier. It is unclear how other circuits equivalently generate an input signal. 
Claim 4 is rejected as the claim language contains the subject matter “... the first capacitor is respectively connectable to the first terminal of the first switch unit and the second terminal of the first switch unit through a third terminal of the first switch unit, a second terminal of the first capacitor is grounded”. Based on the claim language, two terminals of the first capacitor have been connected to two terminal of another circuitry. With the second terminal of the first capacitor being grounded, it will generate a short circuit and render the circuit inoperable.  

Claim Objections
Claim 4 is objected to as claim 4 language contains the term "a first switch unit”. It invokes indefiniteness as it is unclear whether this unit also contains additional elements. If a switch is the only element contained within this “unit”, Applicant can consider replacing the term with  “a first switch” instead. 
Claim 4 is further objected to as claim 4 language contains the limitation "connectable to the first terminal”. It invokes indefiniteness as it is unclear whether the subject matter after the term connectable is part of claim 4 limitation. Clarification is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Jiang; Hong (WO 2017166058A1, published 2017-10-05) 
As to claim 1, Jiang discloses a capacitance detection circuit (Fig. 4: circuit 400), comprising: a first drive module (driving circuit 401), a conversion module (differential amplifier 404), a processing module ( capacitance calculation module 405), and a control module (control terminal) 
See also 35 U.S.C. 112(b) rejection regarding the modules.
the first drive module being configured to charge a first capacitor to be detected (One end of the capacitor 402 to be tested is connected to the output of the driving circuit 401), the conversion module being configured to perform charge conversion processing on the first capacitor to be detected to generate an output voltage (Abstract: the amplifier being configured to connect to capacitor to be detected), the conversion module comprising a first suppression module (elements 403,406-408), the control module being configured to control the first suppression module to suppress an interference signal with a frequency that is less than a first frequency or greater than a second frequency when the conversion module generates the output voltage, and the second frequency being greater than the first frequency (Figs. 3A and 3B are respectively a schematic diagram of a capacitance detecting circuit and a corresponding amplitude-frequency response graph according to an embodiment of the invention); and the processing module being configured to determine a capacitance change before and after the first capacitor to be detected is affected by an applied electric field based on the output voltage (Abstract: a capacitance calculation module connected to the output end of the amplifier and configured to detect a change in value of the capacitor to be detected according to an output signal of the amplifier). 

As to claim 2, Jiang continues to disclose the circuit according to claim 1, wherein the conversion module (Fig. 4differential amplifier 404)has a first input terminal and a second input terminal, the first input terminal of the conversion module is electrically connected to the first drive module (Fig. 4 :differential amplifier 404 negative input), and the second input terminal of the conversion module is connected to a common mode voltage and/or is connected to other circuits (Fig. 4 :differential amplifier 404 positive input) that is configured to equivalently generate the common mode voltage (please see 35 U.S.C. 112(b) rejection section above)

As to claim 3, Jiang continues to disclose the circuit according to claim 2, wherein the conversion module comprises a single-ended differential amplifier, the first input terminal of the conversion module is an inverting input terminal of the single-ended differential amplifier , the second input terminal of the conversion module is a non-inverting input terminal of the single-ended differential amplifier, the first drive module is electrically connected to the inverting input terminal of the single-ended differential amplifier, the non-inverting input terminal of the single-ended differential amplifier is connected to the common mode voltage (Fig. 4 :differential amplifier 404 negative input and positive input), and an output terminal of the single-ended differential amplifier is electrically connected to the processing module (Fig. 4 :differential amplifier 404 output connects to processing module 405); and two terminals of the first suppression module are respectively connected to the inverting input terminal and the output terminal of the single-ended differential amplifier (As shown in Fig. 4).

As to claim 4, Jiang continues to disclose the circuit according to claim 3, wherein the first suppression module comprises a first switch unit (switch 407), a first capacitor (capacitor 403), and a second capacitor (unlabeled capacitor above 403); a first terminal and a second terminal of the first switch unit are respectively connected to the inverting input terminal and the output terminal of the single-ended differential amplifier (As shown in Fig. 4), the first capacitor is respectively connectable to the first terminal of the first switch unit and the second terminal of the first switch unit through a third terminal of the first switch unit, a second terminal of the first capacitor is grounded (Please see 35 U.S.C. 112(b):rejection above), and two terminals of the second capacitor are respectively connected to the inverting input terminal and the output terminal of the single-ended differential amplifier (as shown in Fig. 4); and the control module is configured to control the first switch unit to switch back and forth between the first terminal and the second terminal, so that the third terminal of the first switch unit is connected to the first terminal or the third terminal is connected to the second terminal (It is unclear how the first switch unit being controlled by the control module, please see 35 U.S.C. 112(b):rejection above), a switching frequency of the first switch unit is greater than twice a driving frequency (this appears to be an operation option, as a switch can be operated at a range of switching frequency), to suppress an electrical signal with a frequency less than the first frequency (this limitation appears to be a intended use instead of a circuit structure). 

As to claim 5, Jiang continues to disclose the circuit according to claim 4, wherein in a self-capacitance detection circuit, the driving frequency is a switching frequency at which a switch in the first drive module is turned on or turned off (a driving frequency to turn a switch on and off, is synonym to a switching frequency of turning a switch on and off), or, in a mutual capacitance detection circuit, the driving frequency is a power supply frequency of the first drive module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621